DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 8 directed to a method for producing a heat exchanger non-elected without traverse.  Accordingly, claims 7 and 8 have been cancelled.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically the most relevant prior art to Pohlman (US 2016/0231072) does not disclose aluminum as the material for both heat transfer tubes and connection pipes and a heat equalizing device in contact at least partly with at least two of the plurality of connection pipes, and one of ordinary skill in the art would not reasonably and absent impermissible hindsight be motivated to modify the heat exchanger as claimed.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        

/THO V DUONG/Examiner, Art Unit 3763